32 Ill.2d 94 (1965)
203 N.E.2d 884
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
PRESTON BONDS, Plaintiff in Error.
No. 38385.
Supreme Court of Illinois.
Opinion filed January 21, 1965.
RONALD B. KAPLAN, of Chicago, appointed by the court, for plaintiff in error.
*95 WILLIAM G. CLARK, Attorney General, of Springfield, and DANIEL P. WARD, State's Attorney, of Chicago, (FRED G. LEACH, Assistant Attorney General, and ELMER C. KISSANE and THOMAS A. HETT, Assistant State's Attorneys, of counsel,) for the People.
Cause transferred.
Mr. JUSTICE HERSHEY delivered the opinion of the court:
The defendant, Preston Bonds, was indicted and tried for burglary in the criminal court of Cook County. He was found guilty and sentenced to a term of 2 to 4 years in the penitentiary. He now seeks review in this court by writ of error, alleging as the basis for our jurisdiction that he was deprived of his constitutional and statutory right to a speedy trial. Ill. Const. Art. II, sec. 9; Ill. Rev. Stat. 1963, chap. 38, par. 748.
The constitutional right of an accused to a speedy trial is subject to waiver in the event he does not bring the fact of delay to the attention of the trial court by appropriate motion prior to conviction. (People v. Stahl, 26 Ill.2d 403; People v. Sweeney, 409 Ill. 223; People v. Utterback, 385 Ill. 239). It appears from the record in this case that the defendant was represented by appointed counsel at all stages of the proceedings in the trial court. However, there is no indication that the court was in any manner called upon to consider the matter of delay, and, therefore, this question is not open to review in this court. People v. Williams, 28 Ill.2d 280; People v. Walker, 13 Ill.2d 232; People v. Brame, 6 Ill.2d 412.
Since no constitutional question is preserved for our consideration, the cause is transferred to the Appellate Court, First District, for a determination of the nonconstitutional issues raised by the defendant.
Cause transferred.